Citation Nr: 0731449	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of a 
disability manifested by passing out during physical 
training.

3.  Entitlement to service connection for osteoarthritis of 
the right knee, claimed as a right knee injury.

4.  Entitlement to service connection for osteoarthritis of 
the right ankle, claimed as right leg and right foot pain. 

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1964 until March 
1967.  He subsequently served in the National Guard.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  The competent evidence does not establish any current 
hearing loss for VA purposes.

2.  The competent evidence does not demonstrate any residuals 
of a disability manifested by passing out during physical 
training.

3.  The competent evidence does not demonstrate that a 
current right knee disability, to include osteoarthritis, is 
causally related to service.

4.  The competent evidence does not demonstrate that a 
current right ankle disability, to include osteoarthritis, is 
causally related to service.

5.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed hypertension is causally 
related to service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

2.  Residuals of a disability manifested by passing out 
during physical training were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

3.  A right knee disability, to include osteoarthritis, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  A right ankle disability, to include osteoarthritis, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

5.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of January 2003 and November 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  
A subsequent March 2006 communication informed the veteran of 
the laws pertaining to disability ratings and effective 
dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the record are reports of VA and private post service 
treatment and examination.  Additionally, records associated 
with a disability determination of the Social Security 
Administration (SSA) are affiliated with the claims folder.  
Moreover, the record contains the veteran's own statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

As a preliminary observation, it is noted that the veteran 
here had various periods of National Guard duty.  However, 
service connection is not possible with respect to such 
service in the present case.  Under 38 U.S.C.A. § 101(24) the 
term "active military, naval, or air service" includes (1) 
active duty (AD), (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and (3) any period of inactive duty for 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred o aggravated in 
the line of duty.  Further, ACDUTRA includes full-time duty 
performed by Reserve or National Guard members for training 
purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Annual training is an example of active duty for training, 
while weekend drills are an example of INACDUTRA.  

Essentially, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
while performing ACDUTRA or for an injury incurred in or 
aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131; see also Mercado-Martinez v. West, 
11 Vet. App. 415,  419 (1998).  

Only service department records can establish if and when a 
person was serving on AD, ACDUTRA or INACDUTRA. Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994). Service department 
records are binding on VA for purposes of establishing 
service in the U.S. Armed Forces. Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also 38 C.F.R. § 3.203 (2007), 
limiting the type of evidence accepted to verify service 
dates.  

In the instant case, there are no service department records 
establishing that any of the veteran's National Guard duty 
constitutes ACDUTRA or INACDUTRA and the veteran has not 
claimed incurrence of any of the disabilities in issue during 
National Guard duty.  Therefore, the possibility of service 
connection exists only for the verified period of active duty 
from March 1964 until March 1967.

The veteran is claiming entitlement to service connection for 
hearing loss, residuals of a disability manifested by passing 
out during physical training, osteoarthritis of the right 
knee, osteoarthritis of the right ankle, and hypertension. 

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted.  Under 
38 C.F.R. § 3.309(a), arthritis and cardiovascular-renal 
disease including hypertension are regarded as chronic 
diseases.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).   As the evidence of 
record fails to establish any documented clinical 
manifestations of arthritis or hypertension within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection.  

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  With respect to 
the veteran's hearing loss claim, no current disability is 
demonstrated.  Indeed, VA audiologic examination in March 
2003 revealed the following audiometric findings:





HERTZ



500
1000
2000
3000
4000
RIGHT

10
15
15
15
LEFT

10
10
10
15

The veteran's average puretone threshold for the right ear 
was 13.75.  His average puretone threshold for the left ear 
was 11.25.  Speech recognition scores were 100 percent 
bilaterally.

The above audiometric results are not indicative of hearing 
loss.  Indeed, the threshold for normal hearing is from zero 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  Moreover, 38 C.F.R. § 3.385 provides that 
hearing loss will be considered a disability for VA purposes 
only when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 decibels or 
greater; or when the auditory thresholds for at least 3 of 
the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  

Based on the foregoing, the March 2003 VA audiologic 
examination does not demonstrate impaired hearing, for VA 
purposes or otherwise.  As there is no current 
disability of hearing loss, a grant of service connection is 
not possible with respect to this claim.  Indeed, in the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The competent evidence also fails to demonstrate any 
diagnosis of residuals of a disability manifested by passing 
out during physical training.  Rather, VA examination in 
March 2003 revealed normal cardiac, respiratory and 
neurologic findings.  The veteran denied any difficulty 
breathing.  He further denied any chest pain or palpitations.  
No other evidence of record reflects current complaints or 
treatment for residuals associated with passing out in 
physical training.  For these reasons, no current disability 
is established.  Again, without current disability, service 
connection cannot be granted.  See Brammer, 3 Vet. App. at 
223, 225.  

With respect to the veteran's remaining service connection 
claims, the evidence of record establishes diagnoses of right 
knee and ankle arthritis, as well as hypertension.  Indeed, 
x-rays taken in August 2003 demonstrated osteoarthritis of 
the right knee.  Earlier x-rays taken in March 2003 revealed 
right ankle osteoarthritis.  Finally, numerous post-service 
treatment reports document hypertension, controlled at times 
by medication.

Based on the foregoing, current disability is demonstrated 
with respect to the right knee, right ankle and hypertension 
claims, and the first element of a service connection claim 
is satisfied as to these issues.  However, as will be 
discussed below, the remaining criteria necessary to 
establish service connection have not been met.  

Considering the right knee, the service medical records do 
reflect treatment for an injury in July 1965.  However, such 
records do not indicate further treatment, and the veteran's 
separation examination in February 1967 was normal.  The 
veteran denied trick or locked knee in a report of medical 
history completed at that time.  Following service, the first 
documented treatment with respect to the right knee is seen 
in 1993.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, the record contains no 
competent opinion causally relating current right knee 
symptomatology to active service.  Given the lack of 
continuity of symptoms, and the absence of a competent nexus 
opinion, a grant of service connection for a right knee 
disability is not possible here.  

Regarding the right ankle, the service medical records show 
no complaints or treatment or any injury or disease.  
Separation examination in February 1967 was normal, and the 
veteran denied foot trouble in a report of medical history 
completed at that time.  Following service, the first 
documented treatment with respect to the right ankle is seen 
in 1988.  At that time, the veteran twisted his right ankle 
during a period of National Guard Duty.  A report of medical 
history dated in 1991 reflected no foot complaints, and there 
is no further indication of right ankle treatment until 1998, 
when ankle pain was reported at an examination performed in 
conjunction with a claim for Social Security benefits.  A 
private doctor's record in 2000 again reflected right ankle 
pain, and VA x-rays taken in March 2003 revealed changes at 
the fifth metatarsal phalangeal joint space and adjacent 
bones, most likely post-traumatic.  

As set forth above, then, following separation from active 
duty in March 1967, the evidence reveals an isolated instance 
of right ankle treatment in 1988, with more consistent 
complaints and treatment documented from 1998 onward.  In the 
absence of demonstration of continuity of symptomatology, 
such post-service treatment is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, the record contains no 
competent opinion causally relating current right ankle 
symptomatology to active service.  Given the lack of 
continuity of symptoms, and the absence of a competent nexus 
opinion, a grant of service connection for a right ankle 
disability is not possible here.  

With respect to the veteran's hypertension claim, the Board 
notes that under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
hypertension is defined as diastolic blood pressure 
predominantly 90 mm. or greater.  Isolated systolic 
hypertension means that systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  

The service medical records do not reveal complaints or 
treatment for hypertension.  The veteran's February 1964 
enlistment examination revealed a blood pressure reading of 
120/70.  At his February 1967 separation examination, his 
blood pressure was 110/66.  He denied high blood pressure in 
a report of medical history completed in conjunction with the 
separation examination.  Then, following separation from 
active duty, a National Guard record dated in February 1995 
indicates a 4-year history of hypertension.  In fact, private 
records from W. D. Potter III, M.D., reflect a diagnosis of 
high blood pressure as early as 1989.  Nevertheless, this is 
still over two decades subsequent to the veteran's discharge 
from active duty.  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, 
the record contains no competent opinion causally relating 
current hypertension to active service.  Given the lack of 
continuity of symptoms, and the absence of a competent nexus 
opinion, a grant of service connection is not possible here.  

The Board acknowledges the veteran's belief that his current 
right knee, right ankle, and hypertension disabilities are 
causally related to his active service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish any 
current hearing loss or residuals of passing out during 
physical training.  The competent evidence also fails to 
demonstrate that the veteran's current right knee, right 
ankle, and hypertension disabilities are causally related to 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for hearing loss is denied.

Service connection for residuals of a disability manifested 
by passing out during physical training is denied.

Service connection for osteoarthritis of the right knee is 
denied.

Service connection for osteoarthritis of the right ankle is 
denied.

Service connection for hypertension is denied.





____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


